DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-25 are under examination. 
The application is continuation of 14/760,077 which is a 371 filing of PCT/US14/11041 filed 1/10/14 which claims priority to provisional application 61/751,504 filed 1/11/13. The priority documents are in English.
The priority of several claims are not supported by the foreign documents. This acts to alter the effective filing date of these claims. Claims 10 and 11 comprise subject matter that was added with the filing of the instant claims. These claims require use of calprotectin, and CAMP and in claim 11, lipocalin with the two. The priority documents as well as the instant specification do not contemplate a combination as so recited. The priority date of claims 10 and 11 are therefore that of the instant specification, 4/7/2020.
Claims 16 and 22 are drawn to washing the mucosal squamous cells to remove mucosal fluid. This subject matter was added with 14/760077 which has a filing date of 7/9/2015. Similarly, the subject matter associated with claim 24 is introduced with 14/760,077. Therefore, claims 16, 22 and 24 so have this filing date of 7/9/2015. 
 
Information Disclosure Statement
Information disclosure statements filed 4/7/2020, 6/17/2020 and 10/7/2020 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  
The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
The submissions not in English have not been initialed and have been crossed off of the 1449. 
The submission not found in the file have been crossed off of the 1449.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of clams 10 and 11 should be inserted into the specification.

Claim Objections
Claims 5, 9 and 25 are objected to because of the following informalities: In claim 5, the claim lacks a period. Prior to claim 9 and 25, CAMP has been previously abbreviated and need not be reintroduced in these claims. In claim 12, the mRNA actually comprises and does not .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bishop and Van Hock (US 20140128313) in view of Schrum et al (US 20120251618).
Bishop and van Hock teach that pathogens can be treated by topical administration of cathelicidin (CAMP) as an anti-pathogenic agent to be delivered topically and include targets such as oral pathogens (see e.g. ¶0165). By targeting an oral pathogen with a topical composition, the oral squamous cells are targeted which inherently include mucosal cells. As an antimicrobial, this compound will increase resistance from none to killing upon administration. 
Hence, the only explicit teaching missing from Bishop and van Hock is that the compound is in the form of an mRNA as part of the composition. 
However, for treatment of infections such as those here (¶0098), Schrum et al teach construction of IVT mRNA that are capped and have a 3’ extension (see e.g. examples 3-5). The sequence can further comprise IRES sequences and methylcytidine. 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use of IVT mRNA for the bacterial infections such as those of Bishop and Van Hock. Such a modification would have resulted in a method encompassed by claim 1 and 25. As noted above: 1) Bishop and Van Hock teach use of innate immunity molecules to treat bacterial infections; 2) Schrum teaches use of mRNA for such methods. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would overcome the pitfalls in the art for delivery by avoiding issues of intracellular translation and processing therefore “optimizing protein expression from the delivered modalities”. As well, expressing protein sequences as opposed to delivering them means a higher level of product can be achieved.  
Targets includes the oral pathogen Aggregatibacter actinomycetemcomitans, Pseudomonas aeruginosa, Streptococcus, Neisseria and E. coli (see e.g. ¶0165, 0045 and 0108).  

Claims 1-3, 5-9, 12-15 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Wehkamp et al (US 20130336950) in view of Schrum et al (US 20120251618).
The art teaches of administration of defensin to the mucosal membranes of oral cavities as well as the digestive tract (see e.g. ¶0002, 0014, 0017, 0023, 0025. 
Hence, the only explicit teaching missing from Bishop and van Hock is that the compound is in the form of an mRNA as part of the composition. 
However, for treatment of infections such as those here (¶0098), Schrum et al teach construction of IVT mRNA that are capped and have a 3’ extension (see e.g. examples 3-5). The sequence can further comprise IRES sequences and methylcytidine. 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use of IVT mRNA for the bacterial infections such as those of Wehkamp. Such a modification would have resulted in a method encompassed by claim 1 and 25. As noted above: 1) Wehkamp teach use of innate immunity molecules to treat bacterial infections; 2) Schrum teaches use of mRNA for such methods. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would overcome the pitfalls in the art for delivery by avoiding issues of intracellular translation and processing therefore “optimizing protein expression from the delivered modalities”. As well, expressing protein sequences as opposed to delivering them means a higher level of product can be achieved. 
Wehkamp teaches the method for treatment of conditions associated with E. coli, P aeruginosa, S aureus and Candida albicans. As well, defensins were administered with lysozyme (see e.g. ¶0033).


Claims 1-3, 5-9, 12-14 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20060034820) in view of Schrum et al (US 20120251618).
Lim et al teach defensins and lysozyme as anti-microbials (see e.g. ¶0003, 0037).  The compounds are administered topically for specific purposes of reaching the mucosal membrane (see e.g. ¶0078 and example 1). 
Hence, the only explicit teaching missing from Lim is that the compound is in the form of an mRNA as part of the composition. 
However, for treatment of infections such as those here (¶0098), Schrum et al teach construction of IVT mRNA that are capped and have a 3’ extension (see e.g. examples 3-5). The sequence can further comprise IRES sequences and methylcytidine. 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use of IVT mRNA for the bacterial infections such as those of Bishop and Van Hock. Such a modification would have resulted in a method encompassed by claim 1 and 25. As noted above: 1) Lim teach use of innate immunity molecules to treat bacterial infections; 2) Schrum teaches use of mRNA for such methods. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would overcome the pitfalls in the art for delivery by avoiding issues of intracellular translation and processing therefore “optimizing protein expression from the delivered modalities”. As well, expressing protein sequences as opposed to delivering the protein means a higher level of product can be achieved. 
Targets include Streptococcus.

Claims 1-9, 12-15, 17-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Skaar and Corbin (US 8,916,163) or Palesky and Sroussi (US 20070123455) in view of Schrum et al (US 20120251618).
Skaar and Corbin teach that pathogens can be treated by topical administration of calprotectin as an anti-pathogenic agent to be delivered topically and include targets such as oral abscesses (see e.g. abstract, col 1). By targeting an oral pathogen with a topical composition, the oral squamous cells are targeted which inherently include mucosal cells. As an antimicrobial, this compound will increase resistance from none to killing upon administration. 
Palesky and Sroussi teach topical administration of calprotectin (S100A8 and S100A9) to the mucosa (see abstract and ¶0052) wherein targets include oral lesions (see e.g. ¶0094). 
Hence, the only explicit teaching missing from Bishop and van Hock is that the compound is in the form of an mRNA as part of the composition. 
However, for treatment of infections such as those here (¶0098), Schrum et al teach construction of IVT mRNA that are capped and have a 3’ extension (see e.g. examples 3-5). The sequence can further comprise IRES sequences and methylcytidine. 
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the use of IVT mRNA for the bacterial infections such as those of Skaar and Corbin and Palesky and Sroussi. Such a modification would have resulted in a method encompassed by claim 1 and 25. As noted above: 1) Skaar and Corbin and Palesky and Sroussi teach use of innate immunity molecules to treat bacterial infections; 2) Schrum teaches use of mRNA for such methods. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would overcome the pitfalls in the art for delivery by avoiding issues of intracellular translation and processing therefore “optimizing protein expression from the delivered modalities”. As well, expressing protein sequences as opposed to delivering them means a higher level of product can be achieved.  
Targets includes the oral pathogen Aggregatibacter actinomycetemcomitans, Pseudomonas aeruginosa, Streptococcus, Neisseria and E. coli (see e.g. ¶0165, 0045 and 0108).  
Palefsky and Sroussi teach the method for treatment of conditions associated with P aeruginosa and Candida albicans (see e.g. claim 9). 

Claims 10, 16, 22 and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bishop and Van Hock (US 20140128313) in view of Schrum et al (US 20120251618), Wehkamp et al (US 20130336950) in view of Schrum et al (US 20120251618), Lim (US 20060034820) in view of Schrum et al (US 20120251618) or Skaar and Corbin (US 8,916,163) or Palesky and Sroussi (US 20070123455) in view of Schrum et al (US 20120251618) as applied to claims  above, and further in view of Miller and Cho (Nature Reviews, 2011, pages 505-518), Ferrari et al, (Gene Therapy (2001), 1380–1386) and Hans and Hans, (International Journal of Peptides, 2014, pages 1-13) and Toyanaga et al, Scientific Reports, 2016, pages 1-13.
Ferrari et al teach use of a wash solution to improve transduction efficiency (see page 1384, col 2). 
Miller and Cho teach use of CCL20 to trigger a positive feedback look to express CCR6 to enhance IL-1 mediated responses which also involves administering IL-1alpha. The effect is to induce antimicrobial activity (see e.g. page 514, col 2). 
Hans and Hans teach development of antimicrobial therapies with an eye calprotectin and LL-37 both of which would benefit by acting in distinct manners as shown in Figure 2. 
The levels of these antimicrobial peptides are found to increase locally in periodontitis, and their external application may provide protection from progression of disease. Oral EAPs can be developed in a variety of ways for their therapeutic benefits (page 9).

To this end, Toyonaga et al teaches the role of lipocalin in enhancing phagocytic bacterial clearance in macrophages (see abstract). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the combined therapies of calprotectin, CAM and lipocalin given the identification of their therapeutic benefits as set forth by Hans and Hans and Toyanaga to add CCL20 to improve antimicrobial activity as taught by Miller and Cho. Finally, one would have improved the transduction efficiency by rinsing the cell surface prior to transduction as taught by Ferrari et al. Such a modification would have resulted in a method encompassed by claim 10, 16, 22 and 24. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered method would have developed an improved system of treatment of mucosal disorders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633